The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ceramic unit structure added to claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner makes the following finding on the scope of a reference sample.  Page 4, lines 24-25 teaches that advantageously, in step (b) the test sample and the reference sample may be submitted separately, in any order, to steps (i) and (ii).  In the paragraph bridging pages 4-5 of the instant specification and in the second full paragraph on page 6 of the instant specification it teaches that the test sample, optionally mixed with the reference sample, may be introduced into a liquid or gas chromatography device to separate oxidizable compounds having different retention times, which are then submitted separately to steps (i) and (ii).   The last full paragraph on page 5 teaches that oxidizable compound(s) having different retention times can be submitted separately to the complete oxidative reaction of step (i), so that the gaseous oxidized species issued from oxidizable compound(s) of different retention times can be detected separately at the next step (ii), provided the retention times are sufficiently different.  This allows generating signals characteristics of these oxidized species formed for each of the separated oxidizable 
With respect to the currently added language requiring that the test sample and the reference sample are not mixed, since mixing of the two samples is clearly taught as optional, the language is supported by the instant disclosure.  The cited Molinie paper evaluated several protocols for isotope ratio measurement by isotope ratio mass spectrometry.  In protocol 2, the quantification was done by irm-GC-MS in which a gas chromatograph was coupled to an irm spectrometer through a GC combustion interface in the last paragraph of page 4033, the use of both internal and external references (standards) is described.   In the paragraph bridging pages 4034-4035, sources of variation in the 15N values were discussed.  The variability reported in Table 1 for the 15N values is composed of variation (i) related to the extraction process, (ii) due to the irm-MS instrumentation, and (iii) due to the stability of the 15N measurement of the reference standard.  In order to assess the relative contributions of (ii) and (iii), samples from protocol 2 were analyzed with both internal and external standards.  Thus, samples were interspersed with standards containing 1mg/mL tropinone (7.2 mM) and 0.6 mg/mL nicotine (3.7 mM) and each sample contained 1mg/mL 4NMP (8.77 mM), added in the methanol used to 15N values for both the external and the internal standards for two series of analyses run 2 days apart.  It can be seen that the day-to-day variation for the external standards is low, while that for the internal standard is greater.  It is also apparent that tropinone offers a better standard than nicotine, since the day-to-day variation is lower.  Thus, tropinone as an external reference appears to offer the best choice to correct for instrumental drift.  It is surprising to find that the internal standard is not the better choice.  Thus for examination purposes, the use of and external reference/standard sample will be treated as meeting the newly added "wherein the test sample and the reference sample are not mixed" language.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-30, 32 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Grosse (Analytical Chemistry 1949, hereinafter called Grosse ’49 or Analytical Chemistry 1952, hereinafter called Grosse ’52) in view of Kioussi (Journal of Chromatography A 2011) and Coulson (US 5,019,517, newly cited and applied).  
In the paper Grosse ’49 teaches the determination of oxygen, carbon, and nitrogen in organic compounds by means of elementary isotopic analysis consisting in the addition of known amounts of the heavy isotope of these elements (diluted or pure) to a known amount of the substance to be analyzed and the determination of the isotopic ratio by means of the mass-spectrometer after equilibration.  The amount of element sought follows from the simple mixture rule.  The method does not require quantitative determinations or specificity of reaction.  Thus, possibilities of precision analysis are afforded in new fields.  The last full paragraph on page 386 teaches that in elementary isotopic analysis, specificity of reaction or any quantitative determination is not required.  The only requirements of the isotopic analyst for a quantitative procedure lie in weighing out the sample and in measuring the volume of the added isotope.  The isotope ratio in the gas sample after reaction is determined by the mass spectroscopist.  Thus actually, the only operations the isotopic analyst must perform are trivial ones from the standpoint of a classical analyst: to mix his sample well with the added isotope, equilibrate it by heating, and take a representative sample of the reaction product.  These operations require no analytical skill—they do not require the analyst to devise a method that will work quantitatively and then actually carry it out with accuracy and precision.  The paragraph bridging pages 386-387 teaches that stable isotopes, especially those forming gaseous compounds, can be determined with greater accuracy and convenience by modern mass spectrometers than radioisotopes and the, the authors have first used the stable isotopes and main elements of organic chemistry—oxygen, carbon, nitrogen, and hydrogen—are of particular importance.  The first full paragraph on page 387 teaches that the procedure is a very simple adaptation of the isotope dilution principle.  In order to equilibrate the “organogens” (the main elements of organic chemistry)—that is, reach equal distribution of the isotopes of any particular element among its various compounds present—it is necessary to heat the components to a temperature above red heat, in some cases, preferably in the presence of a catalyst, for less than one hour.  After isotopic equilibrium is established, the mixture is rapidly cooled, thus “freezing” the high temperature equilibrium.  The rest of page 387 and the first part of page 388 discuss the mathematical 
In the paper Grosse ’52 teaches that the development of an accurate method for the determination of oxygen in organic compounds has become of increasing importance.  A good direct method would have obvious advantages over the usual procedure of reporting the amount of oxygen in a compound as the difference between 100% and the percentage sum of all-over determinations.  The authors reported an isotopic method for determining oxygen, which in principle does not require any quantitative separation of oxygen compounds but nevertheless is potentially more accurate than any of the classical procedures.  The method and apparatus have been described in Grosse '49 (see reference # 6).  The substances analyzed include acetic acid, sucrose, benzoic acid and 1-naphthol.  The results are presented in Table 1.  The first full paragraph of page 585 the error of the method and the paragraph bridging the columns of page 585 teaches possible ways to improve the analysis.  Grosse ’52 does not teach an oxidizable reference compound in addition to the test sample, the use of a chromatography device to separate sample components and the reference compound or the claimed structure of the furnace.  
In the paper Kioussi teaches an  alternative calibration procedure for Gas Chromatography–Combustion–Isotope Ratio Mass Spectrometry (GC–C–IRMS) measurements of the World Antidoping Agency (WADA) Accredited Laboratories.  To alleviate the need for externally calibrated CO2 gas for GC–C–IRMS analysis of urinary steroid metabolites, calibration using an external standard mixture solution of steroids with certified isotopic composition was investigated.  he paragraph bridging pages 5675-5676 teaches that the calculation of 13C values of steroids and isotopic calibration depended on the reference gas, CO2, inserted as pulses from a gas cylinder, via an independent secondary capillary, directly into the ion source of the IRMS instrument.  The first full paragraph on page 5676 teaches that 13C value, for 13C value calibration is proposed.  The reference compounds can be the same for all WADA accredited laboratories, in order to achieve consistency in measurements.  The reference steroids of the calibration mixture and routine samples underwent identical instrumental processes.  The calibration standards bracketed the entire range of the relevant 13C values for the endogenous and exogenous steroids as well as their chromatographic retention times.  The certified 13C values of the reference calibrators were plotted in relation to measured m/z 13CO2/12CO2 (i.e. R(45/44)) mass spectrometric signals of each calibrator.  13C values of the sample steroids were calculated from the least squares fit through the calibration curve.  The effect of the external calibration on 13C values, using the same calibration standards and set of urine samples but different brands of GC–C–IRMS instruments, was assessed by an interlaboratory study in the WADA Accredited Laboratories of Sydney, Australia and Athens, Greece.  Relative correspondence between the laboratories for determination of androsterone, etiocholanolone, 5-androstane-3,17-diacetate, and pregnanediacetate means were SD(13C) = 0.12‰, 0.58‰, −0.34‰, and −0.40‰, respectively.  These data demonstrate that accurate intralaboratory external calibration with certified steroids provided by United States Antidoping Agency (USADA) and without external CO2 calibration is feasible and directly applicable to the WADA Accredited Laboratories for the harmonization of the GC–C–IRMS measurements.  The first paragraph of the right column of page 5676 and the second and third full paragraphs on page 5677 teach the different instrumentation used to make carbon isotope measurements.  Both instruments included an RMS instrument coupled to a Gas Chromatograph through a combustion interface/system.  For the analysis of CO2, both systems used three Faraday cups positioned in the ion beam to collect the 12C16O16O•+, 13C16O16O•+ + 12C17O16O•+ and 12C16O18O•+ respectively.  Difference between the two systems included the temperature program used the types of combustion furnaces and their operating temperatures.  Section 2.3 teaches the various solutions used along with the 13C values for the different compounds in each solution.  Section 2.4 teaches that the external calibration method for the GC–C–IRMS, that does not need reference gas CO2, comprises a linear calibration curve in which the analytical information is 13C value of steroids (y-axis) and the measured parameter is the isotopic ratio R(m/z 45/44) (x-axis).  The 13C values of analytes in urine samples were calculated by means of the measured isotope ratios R(45/44), obtained from GC–C–IRMS analysis, through the calibration equation.  The steroids of CU/USADA-33-1 were used for the calibration curve.  The four reference compounds have certified 13C values that cover the entire range of the expected 13C values for the exogenous and endogenous steroids as well as an extended range of chromatographic retention times.  A simplification in the external calibration was to not introduce the m/z 46 signal to the calculations.  The conclusion teaches that the proposed external calibration protocol for the GC–C–IRMS uses the same approach as the calibration protocols of the common quantitative procedures of the WADA Accredited Laboratories.  A potential advantage over the CO2 pulse method is that the reference steroids undergo all the processes of GC injection, separation and combustion that the steroids of the samples.  Moreover, the 13C values and the retention times of the reference steroids are chosen to be at the respective range of the analytes of interest.  The certified steroids can be provided to WADA Accredited Laboratories and therefore, a uniform calibration of GC–C–IRMS instruments is feasible and directly applicable.  Moreover, the certified steroids offer the possibility to develop a quality control scheme for every batch of samples.  External calibration has the capability of correcting the systematic drift, observed to GC–C–IRMS analysis over time.  The calibration curves are reproducible and linear in the range of 13C values of interest.  The external calibration was applied to urine specimens and accuracy data proved its suitability.  The interlaboratory study showed a good agreement between the 13C values calculated by different laboratories.  
In the patent Coulson teaches a detector system (10) for detecting a component in a gas stream that includes a gas chromatograph (12) connected by a gas line (13) to a pyrolysis chamber (14).  Sources (16) of additional gas streams are also connected by a gas line (18) to the pyrolysis chamber (14).  A temperature control circuit (24) is electrically connected to a heater 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a ceramic tube as taught by Coulson in the furnace of Grosse ’49 and Groose’52 along with the heater structure of Coulson if it is not already that type of tube furnace because of the ability of a ceramic tube to function in a manner similar to that of the quartz tube of Grosse ’49 and Groose’52 and the excellent thermal control of the tube furnace of Coulson.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Grosse ’49 and Groose’52 procedures to a gas chromatography-combustion furnace-mass spectrometer as taught by Kioussi because both Grosse ’49 and Groose’52 and Kioussi are based on an isotope dilution principle in which the substance being measure is carbon dioxide produced through heating the organic compounds in the presence of an oxidizing substance/catalyst and the use of a gas chromatography system would allow a mixture of organic compounds to be separated and measured in a single run.  It additionally would have been .  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Grosse ’49 or Groose’52 in view of Kioussi and Coulson as applied to claim 19 above, and further in view of Zare.  Grosse ’49 or Groose’52 do not teach the use of a cavity ring down infra-red spectrometer.  
In the paper Zare teaches a continuous-flow cavity ring-down spectroscopy (CRDS) system integrating a chromatographic separation technique, a catalytic combustor, and an isotopic 13C/12C optical analyzer for the isotopic analysis of a mixture of organic compounds.  Figure 1 shows the GC-C-CRDS scheme.  The sample is separated with a gas chromatograph, combusted to produce carbon dioxide, and measured using cavity ring-down spectroscopy.  Mass flow controllers are used to add oxygen before the catalytic combustor and dry nitrogen before the CRDS instrument.  A demonstration of its potential is made for the geochemically important class of short-chain hydrocarbons.  The system proved to be linear over a 3-fold injection volume dynamic range with an average precision of 0.95‰ and 0.67‰ for ethane and propane, respectively.  The calibrated accuracy for methane, ethane, and propane is within 3‰ of the values determined using isotope ratio mass spectrometry (IRMS), which is the current method of choice for compound-specific isotope analysis. With anticipated improvements, the low-cost, portable, and easy-to-use CRDS-based instrumental setup is poised to evolve into a credible challenge to the high-cost and complex IRMS-based technique.  The last few paragraphs before the Material and Methods section on page 10931 teach possible modification to increase the sensitivity of the device and conclude that the GC-C-CRDS method presented is a general approach for the determination of 13C/12C isotope ratios in any mixture of organic compounds that can be separated by gas chromatography.  It is easy to imagine extending this approach to the isotope ratio measurements of the combustion product of other species, such as D/H in water or 34S/32S in SO2.   
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the cavity ring down spectrometer of Zare in place of the mass spectrometer of .  
Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Grosse ’49 or Groose’52 in view of Kioussi and Coulson as applied to claims 19-30 and 32 above, and further in view of de Zeeuw, Luong, Tipler or Hexana.  Grosse ’49 and Groose’52 do not teach determination of oxygen containing organics in various petrochemical samples.  
In the paper de Zeeuw teaches that the determination of ppm to ppb levels of sulfur, oxygen-containing, and certain reactive hydrocarbons in bulk hydrocarbon feedstocks is important in the petroleum and petrochemical industry to minimize catalytic deactivation and improve product quality.  Gas chromatography, coupled with selective or ultratrace universal detection (or both), is ideal in most cases for such analysis.  The discussion specific to oxygenated impurities begins on page 541 and includes examples of methanol in a C1–C3 stream or in a C4 stream, and oxygenate impurities in C1–C12 streams.  
In the paper Luong teaches that employing multi-dimension gas chromatography with capillary flow technology in combination with highly selective capillary columns and a pressurized liquid injection system, light oxygenated compounds such as methanol, ethanol, n-propanol, 2-propanol, and n-butanol in the presence of either light hydrocarbon, heavy hydrocarbon, or aromatic matrices can be measured accurately with minimal possibility of a false positive.  The technique can also be effective for the measurement of other classes of oxygenated compounds such as ethers, aldehydes, and ketones.  The first paragraph of the introduction teaches that the presence of sub part-per-million levels of oxygenated compounds in hydrocarbon matrices can have a negative impact on the quality of products produced, as well as on the catalysts used for down-stream final products such as polyolefins.  Some analytical challenges are encountered for this application including reliable, low cost selective detectors and the difficulty in isolating these impurities from matrices such as gasoline or diesel fuel.  
In the paper Tipler teaches the accurate and precise determination of methanol in crude oils at concentrations less than 10 ppm is of economic value to the petroleum industry.
In the paper Hexana teaches the comprehensive two-dimensional GC for the analysis of low-molecular-weight oxygenates in three different matrices from a petrochemical pilot plant using a single calibration.  The method was developed to quantify 17 low-molecular-weight oxygenates (see table 1) in three different matrices, namely water, oil and gas.  
.  
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Grosse ’49 or Groose’52 in view of Kioussi and Coulson as applied to claim 19 above, and further in view of Calderone and Lobinski.  Grosse ’49 teaches the identification of nitrogen containing compounds through a similar method, but does not teach a reference compound containing nitrogen or other oxidizable elements.  
In the paper Calderone investigated suitable compounds for calibrating gas chromatography/combustion/isotope ratio mass spectrometry (GC-C-IRMS) devices, to be used as isotopic reference materials for hydrogen, carbon, nitrogen and oxygen stable isotope measurements.  The set of compounds was chosen with the aim of developing a mixture of reference materials to be used in analytical protocols.  The exercise was organized in several steps to achieve the certification level: the first step consisted of the selection of chemical compounds on an a priori basis of the scientific literature and successive GC tests to set the analytical conditions for each single compound and the mixture.  After elimination of the compounds that turned out to be unsuitable in a multi-compound mixture, some additional oxygen- and nitrogen-containing substances were added to complete the range of calibration isotopes.  The paper presents the results to identify and test a set of nitrogen-containing compounds in a mixture developed for use as reference materials for the validation of GC-C-IRMS analyses.  Table 3 presents the four final candidate nitrogen-containing compounds for certified reference materials for the EA- and GC-C-IRMS techniques.  
In the paper Lobinski examined state-of-the-art species-selective analysis by gas chromatography (GC) with plasma source spectrometric detection for organometal and organometalloid compounds.  Various plasmas, inductively coupled plasma, microwave induced plasma, capacitatively coupled plasma, direct current plasma and alternating current plasma, were characterized and critically compared as sources of radiation for atomic emission spectrometry and sources of ions for mass spectrometry.  Interfaces between gas chromatography (packed, wide-bore, capillary and multicapillary) and plasma source spectrometry were 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add reference samples containing nitrogen or other oxidizable elements such as the arsenic, lead and selenium discussed by Lobinski to samples being measured by the Grosse ’49 and Groose’52 methods when the presence of those elements is expected in the sample because as taught by Calderone such references would allow results determined by the methods to be consistent when performed by multiple individuals in different locations and their prevalence in various samples and the possibility of toxic species being present as taught by Lobinski.  
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive. In response to the claim changes, the obviousness rejection has been modified by adding a new secondary reference showing that ceramic combustion tubes are known and used in the art and using a tube furnace that appears to be similar in structure to that used by Grosse ’49 and Groose’52 with more disclosure of the structure to show that the newly added limitations are obvious to those of ordinary skill in the art.  Additionally, a new objection to the drawings has .  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is directed toward combustion tubes and the heating structures associated with them.  In this regard the newly cited Rhodes patent publication (US 2003/0049855) teaches a furnace structure that is similar to that of the applied Coulson reference and the newly cited (Hernandez patent publication (US 2004/0151630) teaches that ceramic combustion tubes can be used up to a temperature that is above a quartz combustion tube (see paragraph [0021]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797